





 
 
 
Notice of Grant of Performance Share Unit Award
 
BROADCOM LIMITED
Under the Avago Technologies Limited
 
1 Yishun Avenue 7
2009 Equity Incentive Award Plan
 
Singapore 768923

 
 
 
 
GRANTEE NAME:
 
Grant Date:
 
GRANTEE ID: Participant ID
GRANT NUMBER: Client Grant ID
 
Number of Performance Share Units:
 



On the grant date shown above, Broadcom Limited (the “Company”) granted to the
grantee identified above (“you” or the “Participant”) the number of performance
share units shown above (the “PSUs” or “Performance Share Units”) under the
Avago Technologies Limited 2009 Equity Incentive Award Plan, as amended (the
“Plan”). If and when it vests, each PSU entitles you to receive a number of
ordinary shares of the Company (each, an “Ordinary Share”) as determined in
accordance with Exhibit A. By accepting this award of PSUs, you are
affirmatively agreeing to the following in respect of these PSUs (a “Sell to
Cover”):
Sell to Cover: Upon vesting of the PSUs and release of the resulting Ordinary
Shares, the Company, on your behalf, will instruct Fidelity Stock Plan Services,
LLC or one of its affiliates or such other agent instructed by the Company from
time to time (collectively, the “Agent”) to sell that number of such Ordinary
Shares determined in accordance with Section 2.6 of the attached Performance
Share Unit Award Agreement (with respect to the PSUs) to satisfy any resulting
tax withholding obligations of the Company, and the Agent will remit cash
proceeds of such sale to the Company sufficient to satisfy such tax withholding
obligations. The Company or a Subsidiary will then pay the required tax
withholding obligations to the appropriate taxing authorities.
Pursuant to Exhibit A attached hereto, the number of Ordinary Shares issuable
upon the Determination Date (as defined in Exhibit A) of each Performance Period
shall be determined by multiplying the Achievement Factor (as determined in
accordance with Exhibit A) for such Performance Period by (__%) of the total
number of PSUs subject hereto if you have not incurred a Termination of Services
prior to the end of the applicable Performance Period.
By accepting this award electronically through the Plan service provider’s
online grant acceptance process:
(1) You agree that the PSUs are governed by this Notice of Grant and the
attached Performance Share Unit Award Agreement (including Exhibit A thereto and
together with the Notice of Grant, the “Agreement”) and the Plan.
(2) You have received, read and understand the Agreement, the Plan and the
prospectus for the Plan.
(3) You agree to accept as binding all decisions or interpretations of the
Administrator or its delegate regarding any questions relating to the Plan or
the Agreement).
(4) You have read and agree to comply with the Company’s Insider Trading Policy.


Capitalized terms not specifically defined in this Notice shall have the
meanings specified in the Plan or the Agreement.


1

--------------------------------------------------------------------------------






AVAGO TECHNOLOGIES LIMITED
2009 EQUITY INCENTIVE AWARD PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT
(SELL TO COVER)
Broadcom Limited, a company organized under the laws of Singapore (the
“Company”), pursuant to the Avago Technologies Limited 2009 Equity Incentive
Award Plan, as amended from time to time (the “Plan”), has granted to the
grantee indicated in the attached Notice of Grant (the “Notice of Grant”) an
award of performance share units (“Performance Share Units” or “PSUs”). The PSUs
are subject to all of the terms and conditions set forth in this Performance
Share Unit Award Agreement (including Exhibit A hereto and together with the
Notice of Grant, the “Agreement”) and the Plan.
ARTICLE I
GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined in this
Agreement shall have the meanings specified in the Plan or in the Notice of
Grant, unless the context clearly requires otherwise.
(a)    “Termination of Consultancy” shall mean the time when the engagement of
Participant as a Consultant to the Company or a Subsidiary is terminated for any
reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death, disability, or retirement, but excluding: (a)
terminations where there is a simultaneous employment or continuing employment
of Participant by the Company or any Subsidiary, and (b) terminations where
there is a simultaneous re-establishment of a consulting relationship or
continuing consulting relationship between Participant and the Company or any
Subsidiary. The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Consultancy,
including, but not by way of limitation, the question of whether a particular
leave of absence constitutes a Termination of Consultancy. Notwithstanding any
other provision of the Plan, the Company or any Subsidiary has an absolute and
unrestricted right to terminate a Consultant’s service at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in writing.
(b)    “Termination of Directorship” shall mean the time when Participant, if he
or she is or becomes a Non-Employee Director, ceases to be a Director for any
reason, including, but not by way of limitation, a termination by resignation,
failure to be elected, death or retirement. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Non-Employee Directors.
(c)    “Termination of Employment” shall mean the time when the
employee-employer relationship between Participant and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding: (a) terminations where there is a
simultaneous


1

--------------------------------------------------------------------------------





reemployment or continuing employment of Participant by the Company or any
Subsidiary, and (b) terminations where there is a simultaneous establishment of
a consulting relationship or continuing consulting relationship between
Participant and the Company or any Subsidiary. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment.
(d)    “Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.
1.2    General. Each Performance Share Unit represents the right to receive a
number of Ordinary Shares determined in accordance with Exhibit A if and when it
vests. The Performance Share Units shall not be treated as property or as a
trust fund of any kind.
1.3    Incorporation of Terms of Plan. PSUs are subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II


GRANT OF PERFORMANCE SHARE UNITS
2.1    Grant of PSUs. In consideration of your continued employment with or
service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the Grant Date set forth in the Notice of Grant
(the “Grant Date”), the Company granted to you the number of PSUs set forth in
the Notice of Grant.
2.2    Company’s Obligation to Pay. Subject to and until the PSUs will have
vested in the manner set forth in Article II hereof, you will have no right to
payment of any such PSUs. Prior to actual payment of any vested PSUs, such PSUs
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.
2.3    Vesting Schedule. Subject to Section 2.4, your PSUs will vest and become
nonforfeitable according to the vesting schedule set forth in the Exhibit A as
long as you have not had a Termination of Services prior to the end of the
applicable Performance Period. Unless otherwise determined by the Administrator,
employment or service for a portion, even a substantial portion, of the vesting
period will not entitle you to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a Termination of Services
as provided in Section 2.5 below or under the Plan.
2.4    Change in Control Treatment. In the event of a Change in Control prior to
the end of any Performance Period (as defined in Exhibit A), each Performance
Period then in effect shall be shortened to end at such date within ten (10)
days prior to the closing of the Change in Control as determined by the
Administrator, the Achievement Factor for each such Performance Period shall be
calculated on a date occurring prior to the closing of the Change in Control, as
determined by the Administrator, in its sole discretion, and such Performance
Share Units will vest on the last day of


2

--------------------------------------------------------------------------------





the originally scheduled Performance Period related to such Performance Share
Units, with the number of Ordinary Shares to be issued upon such vesting
determined using the Achievement Factor calculated in accordance with this
Section 2.4, subject, in each case, you not experiencing a Termination of
Services prior to the applicable vesting date. For the avoidance of doubt, the
Performance Share Units shall be subject to any accelerated vesting applicable
to such Performance Share Units under any change in control plan you participate
in or any change in control agreement you are party to, in each case, in
accordance with the terms thereof and using the Achievement Factor determined in
accordance with this Section 2.4.
2.5    Forfeiture, Termination and Cancellation upon Termination of Services.
Upon your Termination of Services prior to the end of a Performance Period for
any or no reason, the PSUs subject to such Performance Period will be
automatically forfeited, terminated and cancelled as of the applicable
termination date without payment of any consideration by the Company, and you,
or your beneficiary or personal representative, as the case may be, shall have
no further rights hereunder. In addition, any PSUs that do not vest in
accordance with Exhibit A will be automatically forfeited, terminated and
cancelled as of the Determination Date applicable to such PSUs without payment
of any consideration by the Company, and you, or your beneficiary or personal
representative, as the case may be, shall have no further rights hereunder.
2.6    Payment after Vesting.
(a)    On or before the tenth (10th) day following the Determination Date for
each Performance Period, the Company shall deliver to the Participant that
number of Ordinary Shares, if any, calculated by multiplying the Achievement
Factor determined in accordance with Exhibit A for such Performance Period times
the number of Performance Share Units vesting on such Determination Date.
Notwithstanding the foregoing, in the event Ordinary Shares cannot be issued
because of the failure to meet one or more of the conditions set forth in
Section 2.8(a), (b) or (c) hereof, then the Ordinary Shares shall be issued
pursuant to the preceding sentence as soon as administratively practicable after
the Administrator determines that Ordinary Shares can again be issued in
accordance with Sections 2.8(a), (b) and (c) hereof. Notwithstanding any
discretion in the Plan, the Notice of Grant or this Agreement to the contrary,
upon vesting of the PSUs, Ordinary Shares will be issued, if at all, as set
forth in this section. In no event will the PSUs be settled in cash.


(b)     Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to require you to pay any sums required by applicable law to
be withheld with respect to the PSUs or the issuance of Ordinary Shares. Such
payment shall be made by using a Sell to Cover. By accepting this award of PSUs,
you agree (with respect to the PSUs) to Sell to Cover to satisfy any tax
withholding obligations and:
(i)     You hereby appoint the Agent as your agent and direct the Agent to (1)
sell on the open market at the then prevailing market price(s), on your behalf,
promptly after the settlement of any PSUs, such number of the Ordinary Shares
that are issued in respect of such PSUs as the Agent determines will generate
sufficient proceeds to cover (x) any estimated tax, social insurance, payroll,
fringe benefit or similar withholding obligations with respect to such issuance
and (y) all applicable fees and commissions due to, or required to be collected
by, the Agent with


3

--------------------------------------------------------------------------------





respect thereto and (2) in the Company’s discretion, apply any remaining funds
to your federal tax withholding or remit such remaining funds to you.
(ii)    You hereby authorize the Company and the Agent to cooperate and
communicate with one another to determine the number of Ordinary Shares to be
sold pursuant to subsection (i) above. You understand that to protect against
declines in the market price of Ordinary Shares, the Agent may determine to sell
more than the minimum number of Ordinary Shares needed to generate the required
funds.
(iii)    You understand that the Agent may effect sales as provided in
subsection (i) above in one or more sales and that the average price for
executions resulting from bunched orders will be assigned to your account. In
addition, you acknowledge that it may not be possible to sell Ordinary Shares as
provided in subsection (i) above due to (1) a legal or contractual restriction
applicable to the Agent, (2) a market disruption, or (3) rules governing order
execution priority on the national exchange where the Ordinary Shares may be
traded. In the event of the Agent’s inability to sell Ordinary Shares, you will
continue to be responsible for the timely payment to the Company and/or its
affiliates of all federal, state, local and foreign taxes that are required by
applicable laws and regulations to be withheld, including but not limited to
those amounts specified in subsection (i) above.
(iv)     You acknowledge that, regardless of any other term or condition of this
Section 2.6(b), neither the Company nor the Agent will have any liability to you
for (1) special, indirect, punitive, exemplary, or consequential damages, or
incidental losses or damages of any kind, (2) any failure to perform or for any
delay in performance that results from a cause or circumstance that is beyond
its reasonable control, or (3) any claim relating to the timing of any Sell to
Cover, the price at which Ordinary Shares are sold in any Sell to Cover, or the
timing of the delivery to you of any Ordinary Shares following any Sell to
Cover. Regardless of the Company’s or any Subsidiary’s actions in connection
with tax withholding pursuant to this Agreement, you acknowledge that the
ultimate responsibility for any and all tax-related items imposed on you in
connection with any aspect of the PSUs and any Ordinary Shares issued upon
settlement of the PSUs is and remains your responsibility and liability. Except
as expressly stated herein, neither the Company nor any Subsidiary makes any
commitment to structure of the PSUs to reduce or eliminate your liability for
tax-related items.
(v)     You hereby agree to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this Section 2.6(b). The Agent is a
third-party beneficiary of this Section 2.6(b).
(vi)     This Section 2.6(b) shall survive termination of this Agreement until
all tax withholding obligations arising in connection with this Award have been
satisfied.
The Company shall not be obligated to deliver any Ordinary Shares to you unless
and until you have paid or otherwise satisfied in full the amount of all
federal, state, local and foreign taxes required to be withheld in connection
with the grant, vesting or settlement of the PSUs.


4

--------------------------------------------------------------------------------





2.7    Rights as Shareholder. As a holder of PSUs you are not, and do not have
any of the rights or privileges of, a shareholder of the Company, including,
without limitation, any dividend rights or voting rights, in respect of the PSUs
and any Ordinary Shares issuable upon vesting or settlement thereof unless and
until such Ordinary Shares shall have been actually issued by the Company to
you. No adjustment will be made for a dividend or other right for which the
record date is prior to the date the Ordinary Shares are issued, except as
provided in Section 14.2 of the Plan.


2.8    Conditions to Delivery of Ordinary Shares. Subject to Section 11.4 of the
Plan, the Ordinary Shares deliverable hereunder, or any portion thereof, may be
either previously authorized but unissued Ordinary Shares or issued Ordinary
Shares which have then been reacquired by the Company. Such Ordinary Shares
shall be fully paid and nonassessable. The Company shall not be required to
issue or deliver any Ordinary Shares deliverable hereunder prior to fulfillment
of all of the following conditions:


(a)    The admission of such Ordinary Shares to listing on all stock exchanges
on which the Ordinary Shares are then listed;


(b)    The completion of any registration or other qualification of such
Ordinary Shares under any state, federal or foreign law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable;


(c)    The obtaining of any approval or other clearance from any state, federal
or foreign governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;


(d)    The receipt by the Company of full payment for such Ordinary Shares,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 2.6 hereof; and


(e)    The lapse of such reasonable period of time following the Determination
Date as the Administrator may from time to time establish for reasons of
administrative convenience.
ARTICLE III
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon you, the Company and all other interested persons. No
member of the Administrator or the Board shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the PSUs.


5

--------------------------------------------------------------------------------





3.2    Adjustments Upon Specified Events. In addition, upon the occurrence of
certain events relating to the Ordinary Shares contemplated by Section 14.2 of
the Plan (including, without limitation, an extraordinary cash dividend on such
Ordinary Shares), the Administrator shall make such adjustments as the
Administrator deems appropriate in the number of Performance Share Units then
outstanding and the number and kind of securities that may be issued in respect
of the Performance Share Units. You acknowledge that the PSUs are subject to
modification and termination in certain events as provided in this Agreement and
Article 14 of the Plan.
3.3    Grant is Not Transferable. Your PSUs may not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of the PSUs, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, the PSUs will terminate
immediately and will become null and void.
3.4    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at the Participant’s last address
reflected on the Company’s records, including any email address. By a notice
given pursuant to this Section 3.4, either party may hereafter designate a
different address for notices to be given to that party. Any notice to the
Company shall be deemed given when actually received. Any notice given by the
Company shall be deemed given when sent via email or 5 U.S. business days after
mailing.
3.5    Titles. Titles provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.6    Governing Law; Severability. The laws of the State of California shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.7    Conformity to Securities Laws. You acknowledge that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state and
foreign securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the PSUs are granted, only in such
a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.    
3.8    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the PSUs in any material way without your prior written
consent.


6

--------------------------------------------------------------------------------





3.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.3 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.
3.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if you are subject to Section 16 of the
Exchange Act, the Plan, the PSUs and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by and necessary to comply with applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
3.11    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon you any right to continue to serve as an employee or other
service provider of the Company or any of its Subsidiaries.
3.12    Entire Agreement. The Plan, the Notice of Grant and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.
3.13    Section 409A. The PSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or this Agreement, if at any
time the Administrator determines that the PSUs (or any portion thereof) may be
subject to Section 409A, the Administrator shall have the right in its sole
discretion (without any obligation to do so or to indemnify you or any other
person for failure to do so) to adopt such amendments to the Plan or this
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, as the
Administrator determines are necessary or appropriate either for the PSUs to be
exempt from the application of Section 409A or to comply with the requirements
of Section 409A.
3.14    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the PSUs, and
rights no greater than the right to receive the Ordinary Shares as a general
unsecured creditor with respect to PSUs, as and when payable hereunder.


* * * * *




7

--------------------------------------------------------------------------------






EXHIBIT A
TO AVAGO TECHNOLOGIES LIMITED
2009 EQUITY INCENTIVE AWARD PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT


PERFORMANCE CRITERIA AND MEASUREMENT


[Insert Vesting Schedule]





